DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claims  1 and 2 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

                                                       Reference of prior art 

Burgess et al.  (US 9580173, Translational correction of payload-release device based on tracked position).
Yakushinji.  (US 6123376, Load clamping and lifting apparatus).
Hoedl.  (US 5540536, Reusable packaging, shipping and display system).
Baracaldo et al.  (US 10689107, Drone-based smoke detector).
Smith.  (US 3904156, External load stabilization apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 10 and 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Yakushinji and further in view of Hoedl.

Re claim 1    Referring to the figures and the Detailed Description, Burgess discloses:
 A delivery system comprising: a drone including a prime mover, one or more rotors operatively connected to the prime mover (fig. 1, item 100 and col. 31, l 36-38, for the purpose of clarification, rotorcraft includes one or more rotors connected to a prime mover), and a payload attachment system including a latch mechanism having a first selectively deployable clamp member and a second selectively deployable clamp member (fig’s 1A-1C items 114); 
each of the first and second selectively deployable clamp members being moveably secured to the drone (fig’s 1A-1C items 114 and 100). 
However Burgess fails to teach as disclosed by Yakushinji:    a plurality of gripping feature elements (items 10).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Yakushinji teachings of a plurality of gripping feature elements into the Burgess to provide multiple grab members for better gripping capability of the deployable clamp members.
On the other hand Burgess, as modified above, fails to teach as disclosed by Hoedl:    a plurality of nested reusable totes, each of the plurality of nested reusable totes including a body having a base, sides, and a lid, at least two of the sides include a gripping feature (fig’s 6-8 below depict the limitations), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Hoedl teachings of a plurality of nested reusable totes, each of the plurality of nested reusable totes including a body having a base, sides, and a lid, at least two of the sides include a gripping feature into the Burgess, as modified above, for shipping goods and returning the containers for re-use.
wherein the plurality of gripping feature elements on each of the selectively deployable clamp members are operable to engage with the gripping feature on one or more of the plurality of nested reusable totes (functional language, Yakushinji items 10 are capable of engaging with the gripping feature on one or more of the plurality of nested reusable totes when grab members of Yakushinji items 10 reproduced to be the right size since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) ). 

    PNG
    media_image1.png
    658
    893
    media_image1.png
    Greyscale


Re claim 9    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  The drone according to claim 2, wherein the first and second selectively deployable clamp members are operable to engage with one or more gripping features (Yakushinji items 10).
However Burgess, as modified above, fails to teach as disclosed by Hoedl: reusable tote (fig’s 6-8 above depict the limitations), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Hoedl teachings of reusable tote into the Burgess, as modified above, for shipping goods and returning the containers for re-use.

Re claim 10    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  (Claim 10 is similar in scope to Claim 1; therefore, Claim 10 is rejected under the same rationale as Claim 1). 

Re claim 13   Referring to the figures and the Detailed Description, Burgess, as modified above, discloses: The method of claim 10, wherein closing the first and second selectively deployable clamp members includes engaging first and second gripping features on the one or more reusable totes (Burgess, as modified above, modified items 114 are capable of being operable to engage with one or more gripping features on the one or more reusable totes). 

Re claim 14    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  The method of claim 13, wherein engaging the first and second gripping features includes clamping onto first and second hinges of the one or more reusable totes (Yakushinji reproduced items 10 clamp onto first and second hinges of the one or more reusable totes). (fig’s 1A-1C items 114)

Re claim 15    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses: The method of claim 10, wherein shifting the first and second selectively deployable clamp members onto one or more reusable totes includes closing the first and second clamp members onto a plurality of reusable totes (Burgess fig’s 1A-1C items 114).

Re claim 16    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses: The method of claim 15, wherein closing the first and second clamp members onto a plurality of reusable totes includes simultaneously grasping the plurality of reusable totes (Burgess fig’s 1A-1C items 114). 

Re claim 17    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  The method of claim 10, further comprising: directing the drone to an empty reusable tote (Burgess fig. 7, The expected area of an empty reusable tote may be estimated based on sensor data from other sources, such as an IMU, GPS). 

Re claim 18    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  The method of claim 17, further comprising: grabbing the empty reusable tote and directing the drone to another empty reusable tote (repeating the process, Burgess fig. 7, and directing the drone, and the fig. above depicts empty totes, then repeating the process for directing the drone to another empty reusable tote). 

Re claim 19    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  The method of claim 18, further comprising: nesting the empty reusable tote into the another empty reusable tote (Hoedl fig’s. 7 and 8 above depicts nesting the empty reusable tote into the another empty reusable tote). 

Re claim 20    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses: The method of claim 19, further comprising: grabbing the empty reusable tote and the another empty reusable tote (Hoedl fig’s. 7 and 8 above) with the first and second clamp members and transporting the empty reusable tote and the another empty reusable tote to another location (Burgess fig. 1A-1C, items 114 and fig. 7, for directing the drone to another location, and the fig. above depicts empty reusable totes “nested totes” to be picked up by the drone to be transported to another location).

Claim(s)  2, 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Yakushinji.

Re claim 2    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses: A drone for retrieving nested reusable totes comprising: a prime mover; one or more rotors operatively connected to the prime mover (UAV 100 is a rotorcraft); and a payload attachment system including a latch mechanism having a first selectively deployable clamp member and a second selectively deployable clamp member (fig’s. 1A-1C, items 114). 
each of the first and second selectively deployable clamp members being moveably secured to the drone (fig’s 1A-1C items 114 and 100).
However Burgess fails to teach as disclosed by Yakushinji: the deployable clamp members include a plurality of gripping feature receiving elements (items 10).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Yakushinji teachings of a plurality of gripping feature elements into the Burgess to provide multiple grab members for better gripping capability of the deployable clamp members.

Re claim 7    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses: The drone according to claim 2, wherein each of the plurality of gripping feature receiving elements includes a generally arcuate profile (Yakushinji items 10). 

Re claim 8    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  The drone according to claim 2, wherein the plurality of gripping feature receiving elements define a linear array of recesses formed in a single side of each of the first and second selectively deployable clamping members (Yakushinji items 10). 

Claim(s) 3 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Yakushinji and further in view of Baracaldo.

Re claim 3    Referring to the figures and the Detailed Description, Burgess, as modified above, fails to teach as disclosed by Baracaldo:  The drone according to claim 2, wherein each of the first and second selectively deployable clamp members is mounted to the drone through an articulating hinge (150A,150B). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Baracaldo teachings of each of the first and second selectively deployable clamp members is mounted to the drone through an articulating hinge into the Burgess, as modified above, for easier release of the totes.

Re claim 11    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses: The method of claim 10, wherein closing the first and second selectively deployable clamp members (fig. 2B, unnumbered first and second deployable clamps holding 108 that may come in various shapes, sizes, and weights).
However Burgess, as modified above, fails to teach as disclosed by Baracaldo:
includes pivoting the first and second selectively deployable clamp members about a hinge (150A,150B). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Baracaldo teachings of each of the first and second selectively deployable clamp members is mounted to the drone through an articulating hinge into the Burgess, as modified above, for easier release of the totes.

Claim(s) 4, 5 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Yakushinji and further in view of Smith.

Re claim 4    Referring to the figures and the Detailed Description, Burgess, as modified above, fails to teach as disclosed by Smith: The drone according to claim 2, wherein each of the first and second selectively deployable clamp members is mounted to the drone through a selectively extendable shaft (items 30). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Smith teachings of each of the first and second selectively deployable clamp members is mounted to the drone through a selectively extendable shaft into the Burgess, as modified above, for adjusting the width of the clamps to engage different payload sizes.

Re claim 5    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  The drone according to claim 4, wherein the selectively extendable shaft projects outwardly of the drone along an axis that is substantially perpendicular to an axis of rotation of the one or more rotors (Smith items 30 as seen in fi. 1 when placed to be connected to the clamps). 

Re claim 12    Referring to the figures and the Detailed Description, Burgess, as modified above, fails to teach as disclosed by Smith: The method of claim 10, wherein closing first and second selectively deployable clamp members includes shifting the first and second selectively deployable clamp members laterally inwardly toward the drone on selectively extendable shafts (items 30, 32, … Longitudinal operation “i.e. includes shifting the first and second selectively deployable clamp members laterally inwardly” is effected by hydraulic cylinder 30 and drive means such as piston rod 32). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Smith teachings of closing first and second selectively deployable clamp members includes shifting the first and second selectively deployable clamp members laterally inwardly toward the drone on selectively extendable shafts into the Burgess, as modified above, for adjusting the width of the clamps to engage different payload sizes.

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642